Citation Nr: 0902458	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-22 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for attention deficit 
disorder (ADHD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 9, 1980 to 
September 10, 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in August 2008, in Washington, DC, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  ADHD is a developmental disorder; developmental defects 
are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits.

3.  There is no persuasive evidence that the veteran incurred 
a superimposed disease or injury during or as a result of 
military service which resulted in disability additional to 
the ADHD.


CONCLUSION OF LAW

The veteran's ADHD was not incurred in or aggravated by his 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.
The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the veteran in July 2006.  The letter 
addressed all required notice elements, including the 
relevant rating criteria and effective date provisions, and 
was sent prior to the initial unfavorable decision by the 
AOJ.  Therefore, the Board finds that VA has fulfilled its 
duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records, Social Security Administration (SSA) 
records and private medical records pertinent to the years 
after service.  Additionally, the veteran was afforded a VA 
examination in February 2008.  The Board, therefore, finds 
that the VCAA duty to assist has also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the veteran contends that his ADHD existed 
prior to active service, but that this condition was 
aggravated by his active service.  In this regard, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A.  
§ 1111.  History provided by the veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war after December 31, 
1946, clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  
38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
although there are no references to ADHD or any associated 
symptoms at the time of the veteran's original enlistment 
examination in January 1980 and pre-training examination in 
July 1980, there is evidence indicating that the veteran had 
preexisting ADHD, including private medical records, VA 
treatment records and the veteran's sworn testimony noting 
that symptoms date back to childhood.  The Board therefore 
finds that there is sufficient evidence establishing that 
ADHD clearly and unmistakably existed prior to service, and 
the presumption of soundness does not apply.

Turning to the issue of in-service aggravation of ADHD, the 
February 2008 VA examiner specifically opined on this matter.  
After confirming that the records indicated that the 
veteran's ADHD existed prior to service, the examiner noted 
that the veteran was treated between ages 7 and 14, and had 
ADHD symptoms as well as other significant behavioral 
problems.  Based on a review of the record, the examiner 
found that the veteran's ADHD was not permanently aggravated 
beyond the normal progression of the condition by his 
military service:

	The veteran's ADHD was not caused by, or aggravated 
by, his brief military service.  Records indicate 
that he had difficulty before, during and after his 
military service.  This examiner saw no evidence of 
"exacerbation" (let alone any "permanent 
exacerbation") of the condition.  It is also noted 
that ADHD is not typically seen as a condition that 
tends to be progressive or exacerbated.  The 
veteran's mental health condition would likely be 
the same at present whether he served in the 
military or not.  

There is no competent medical opinion to the contrary.  
Although the veteran might sincerely believe that his ADHD is 
related to his service, as a lay person he is not competent 
to testify that his ADHD was caused or aggravated by his 
active service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's statements regarding etiology do not 
constitute competent medical evidence on which the Board can 
make a service connection determination.

Furthermore, the Board notes that ADHD is a developmental 
disorder.  
See The MERCK Manual, ADHD, Online Ed.  Pursuant to 38 C.F.R. 
§ 3.303(c), developmental defects are not diseases or 
injuries within the meaning of legislation pertaining to 
compensation benefits, and may not, of themselves, be service 
connected.  Accordingly, service connection for ADHD, as a 
mental deficiency, is barred by law.  See also 38 C.F.R. § 
4.9 (2007); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno 
v. Principi, 3 Vet. App. 439 (1992).

If, however, a superimposed disease or injury occurred as a 
result of military service that resulted in disability in 
addition to the ADHD, then service connection could be 
granted for that resultant disability.  VAOPGCPREC 82-90 
(July 18, 1990) (a reissue of General Counsel Opinion 01-85 
(March 5, 1985)).  In this case, the veteran testified that 
he felt guilt and shame at being unable to finish his 
military service and that this aggravated his symptoms.  
However, there is no persuasive, competent evidence that 
these alleged superimposed injuries resulted in additional 
disability.  That is, there remains a lack of any relevant 
treatment notations during service that any alleged 
superimposed injury in service occurred or caused additional 
disability.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for ADHD.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for ADHD is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).


ORDER

Entitlement to service connection for ADHD is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


